DETAILED ACTION
This communication is in respond to application filed on November 13, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2018/0324148 A1 to Watts (hereinafter Watts) in view of US PG-PUB No. 2019/0289002 A1 to Vegh et al. (hereinafter Vegh).
As per claim 1, Watts disclosed a system comprising: 
a gateway comprising processor (Watts, Abstract, “network hub” configured to implement a firewall policy; and 
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising 
detecting, at the gateway using an Internet-of-things hub, a communication associated with an Internet-of-things device, wherein the communication comprises an attempt for the Internet-of-things device to communicate with another device (Watts, Fig. 6, #602, and par 0103, “At 602, an Internet of Things (IoT) device broker 276 of a network hub 102 may receive data packets from an IoT device 116 that is communicatively coupled to the network hub 102”),  
determining, by the gateway, if the communication associated with the Internet-of-things device should be allowed (Watts, Fig. 6, #604, and par 0104, “At 604, the IoT device broker 276 may analyze the data packets against a firewall policy stored in memory 206 of the network hub 102. The firewall policy may indicate particular ones of the applications 260 that are to be denied access to data packets received from the particular IoT device 116. Accordingly, at block 604(1), the IoT device broker 276 may determine whether an application 260 executing on the network hub 102 is allowed to receive any data from the IoT device 116 that sent the data packets”), 
in response to a determination that the communication associated with the Internet-of-things device should not be allowed, taking, by the gateway, an action to limit the communication (Watts, Fig. 6, #604(1), #606, and par 0104, “If the application 260 is not allowed to receive any data from the particular IoT device 116, the process 600 may follow the “no” route from block 604(1) to block 606 where the application 260 is denied access to the data within the data packets that were received from the IoT device 116”), and 
in response to a determination that the communication should be allowed, allowing, by the gateway, the communication (Watts, Fig. 6, #604(2), #608, and par 0105, “If, at block 604(2), it is determined that the application 260 is allowed to receive all of the data from the IoT device 116, the process 600 may follow the “no” route from block 604(2) to block 608 where the application 260 is allowed access to all of the data within the data packets that were received from the IoT device 116, with no restrictions.”);
Watts does not explicitly disclose the determining being “based on connection data included in security communications received from the Internet-of-things device”, However, in an analogous art in IoT device network management, Vegh disclosed determining whether request/attempt for IoT device to communicate with another device being based on connection data included in security communications received from the Internet-of-things device (Vegh, Fig. 5, #502, RECEIVE AN ACCESS REQUEST FROM AN IoT DEVICE, and #504-#514, and par 0087-0090, determining whether communication is permitted is based on comparing of stored IP address of the IoT device and extracted IP address in header, and also validation of certificate included in the request, both are connection data included in security communications received from the IoT); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Watts to incorporate the verification process disclosed by Vegh, in order to ensure a request or operation is authorized as suggested by Vegh (par 0001).

As per claim 2, Watts-Vegh disclosed the system of claim 1, wherein the Internet-of-things device communicates with the gateway via an Internet-of-things network that comprises the Internet-of-things device and the gateway (Watts, Fig. 1 and par 0014; also Vegh, Fig. 1).

Claims 7-8 recite substantially the same limitations as claims 1-2, respectively, in the form of a method implemented by the corresponding system, therefore, they are rejected under the same rationale.

Claims 15-16 recite substantially the same limitations as claims 1-2, respectively, in the form of a computer storage medium with instructions for implementing functions of the corresponding system, therefore, they are rejected under the same rationale.

Claims 3-5, 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Vegh as applied to claim 2 above, and further in view of US PG-PUB No. 2018/0102901 A1 to Linton et al. (hereinafter Linton).
As per claim 3, Watts-Vegh disclosed the system of claim 2, the Internet-of-things device is onboarded by the gateway by performing operations comprising: detecting an onboarding request from the Internet-of-things device (Vegh, Fig. 3, and par 0058, request to register an IoT device); 
Watts-Vegh further disclosed validating IoT device during registration (Vegh, Fig. 3, Fig. 4 and par 0074-0077), but does not explicitly disclose prompting the Internet-of-things device to obtain a hardware verification; and in response to determining that the hardware verification is received, onboarding the Internet-of-things device, i.e., Watts-Vegh differs from the claimed invention that Watts-Vegh does not disclose the verification of IoT device including hardware verification; however, in an analogous art in IoT network management, Linton disclosed the concept of validating IoT hardware during registration of the IoT device (Linton, Fig. 4, and par 0003, 0089-0090, IoT device registration process including verification of device type and firmware level); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Watts-Vegh to further incorporate the IoT device hardware verification during registration as disclosed by Linton, in order to ensure communication rules utilized between devices to establish a session to validate IoT device firmware levels between the devices on a network.
As per claim 4, Watts-Vegh-Linton disclosed the system of claim 3, wherein the hardware verification comprises detecting manipulation of a hardware device to generate an input at the Internet-of-things device (Linton, par 0078, par 0089-0091, input is provided to IoT device for firmware assessment; the reasons of obviousness have been noted in the rejection of claim 3 above and applicable herein).

As per claim 5, Watts-Vegh-Linton disclosed the system of claim 4, wherein the hardware verification comprises verifying that an output by the hardware device has been detected at the Internet-of- things device (Linton, par 0078, par 0089-0091, output generated by IoT device for firmware assessment; the reasons of obviousness have been noted in the rejection of claim 3 above and applicable herein).

Claims 9-11 recite substantially the same limitations as claims 3-5, respectively, in the form of a method implemented by the corresponding system, therefore, they are rejected under the same rationale.

As per claim 12, Watts-Vegh-Linton disclosed the method of claim 11, wherein the hardware device comprises one of a light device or a sound device (Watt, par 0029, example of IoT device including light sensors or lights, speakers, etc.).

Claims 17-19 recite substantially the same limitations as claims 3-5, respectively, in the form of a computer storage medium with instructions for implementing functions of the corresponding system, therefore, they are rejected under the same rationale.
Claims 6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Vegh as applied to claim 1 above, and further in view of US PG-PUB No. 2021/0014225 A1 to Tyou et al. (hereinafter Tyou).
As per claim 6, Watts-Vegh disclosed the system of claim 1; Watts-Vegh does not explicitly disclose generating, at the gateway, display data comprising renderable data for presenting a user interface that depicts the communication; receiving, at the gateway, input comprising selection of a user interface element to modify an aspect of the communication; and triggering, by the gateway, blocking of the communication based on the input; however, in an analogous art in IoT device network manage, Tyou disclosed IoT gateway that generates display data comprising renderable data for presenting a user interface that depicts the communication; receiving, at the gateway, input comprising selection of a user interface element to modify an aspect of the communication; and triggering, by the gateway, blocking of the communication based on the input (Tyou, Fig. 1, IoT Gateway 10 with user interface unit 105, and par 0088, “...the user interface unit 105 may compose an information input screen such that the user can select whether or not to permit the general-purpose communication device 30 or the IoT device 40 to perform communication on the information input screen. The user interface unit 105 transmits the result of the user input from the information input screen, to the coordination unit 104”; also par 0116-0119, user interface displaying abnormal communications by IoT device and receive user response for control conditions); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Watts to further incorporate the user interface unit for IoT Gateway as disclosed by Tyou, in order to allow customization of control condition as suggested by Tyou (par 0119).

Claims 13 and 14 recite substantially the same limitations as claim 6, in the form of a method implemented by the corresponding system, therefore, they are rejected under the same rationale as claim 6.

Claim 20 recites substantially the same limitations as claim 6, in the form of a computer storage medium with instructions for implementing functions of the corresponding system, therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McLinden et al. (US Pat. No. 10,742,674 B1) disclosed a method and system for segmented attack prevention in IoT networks.
Idnani et al. (US PG-PUB No. 2017/0353859 A1) disclosed a method and system for registering IoT device.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491